                    Case 5:21-cv-00379-NC Document 3 Filed 01/15/21 Page 1 of 1



 1                                                        Order
 2
                                          IN THE UNITED STATES DISTRICT COURT
 3                                          NORTHERN DISTRICT OF CALIFORNIA
                                                  CIVIL NO. 3:21-cv-00379
 4

 5
                                                    Kang Jin, Plaintiff,

 6                                                           v.
 7                    Andrew Saul, Commissioner, Social Security Administration, Defendant
 8
               Order Granting Plaintiff’s Motion for a 30 Day Extension of Time to File Application to
 9
     Proceed In Forma Pauperis. The Clerk is directed to randomly assign this case.
10

11

12

13
     Date: 1/15/2021                                              By:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Jin DC Motion for 30 extension IFP                                                                  2
